Citation Nr: 0429605	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected left shoulder disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from January 1984 to March 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the RO, which 
assigned an increased rating of 20 percent for the service-
connected left shoulder disability.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  



FINDINGS OF FACT

The service-connected left shoulder (minor) postoperative 
dislocation residuals with mild to moderate degenerative 
changes currently are shown to be productive of a disability 
picture that more nearly approximates that of limitation of 
motion to 25 degrees from the side for a minor extremity; 
neither functional loss due to pain consistent with 
unfavorable ankylosis, fibrous union or nonunion nor a flail 
joint is demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of a 30 percent for the 
service-connected residuals of a dislocation of the left 
shoulder, status post Bankhart repair with limitation of 
motion (minor) are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including 5003, 5010, 
5200, 5201, 5202. (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran was not sent a 
letter advising him of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  A complete VCAA notice must 
be sent to the veteran.  VCAA notice must include, of course, 
details regarding the veteran's and VA's respective 
responsibilities with respect to securing and furnishing 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

It appears to the Board, however, that all obtainable 
evidence identified by the veteran relative to his claim has 
been acquired and associated with the claims folder and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

In this case, VA has satisfied its duty to assist the veteran 
in providing a medical examination.  38 U.S.C.A. § 5107(a) 
(West 2002); Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 
2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board finds that no useful purpose would 
be served in undertaking more development.  Such a remand 
would result in unnecessarily imposing further burdens on VA, 
with no additional benefit flowing to the veteran.  Any 
deficiency in notice in this case must be considered to be 
harmless.  

The most recent VA examination conducted in November 2002 
shows that the veteran complained of chronic pain and 
weakness of the left shoulder, which is his minor extremity.  
His forward flexion was from 0 to 125 degrees with abduction 
of 0 to 115 degrees.  His external rotation was from 0 to 85 
degrees, and internal rotation was from 0 to 80 degrees.  

The VA examiner did not specifically comment on the degree of 
functional loss due to pain and weakness causes additional 
disability beyond that reflected on range of motion 
measurements and discuss findings with respect to weakened 
movement, excess fatigability, and incoordination.  See 
DeLuca v Brown, 8 Vet. App. 202 (1995).  

However, the examiner did note that he had complaints of 
shoulder discomfort with all active motion in that he stopped 
and would not allow any further movement.  He also complained 
of posterior scapular pain with movement.  

The examiner also noted that X-ray studies had shown mild to 
moderate degenerative changes.  The diagnosis was that of 
left degenerative joint disease.  

In a medical statement received in June 2003, a private 
doctor noted that the veteran had a significant loss of 
motion for the left shoulder on examination.  He added his 
opinion that the veteran was experiencing a "35% partial 
disability of the left shoulder."  

Given the medical findings in this case, including the noted 
painful motion, the Board finds that the service-connected 
left shoulder disability picture is more closely reflective 
of a functional limitation of the shoulder joint of a minor 
arm at 25 degrees from the side.  

An increased rating of 30 percent, therefore, is for 
application in this case.  This grant represents the maximum 
benefit assignable under the provisions of Diagnostic Code 
5201 on the basis of limitation of motion of a minor upper 
extremity at the shoulder level.  

While the private doctor opined that a "35% partial 
disability" had been demonstrated, the Board notes here that 
a rating higher than 30 percent would not be assignable, 
absent findings of unfavorable ankylosis, fibrous union or 
nonunion, or a flail joint.  



ORDER

An increased rating of 30 percent, but not higher for the 
service-connected left shoulder disability is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




